          Case 1:20-cv-02285-ALC Document 49 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAX A. RADY,
                                                      Case No.: 1:20-cv-02285 (ALC)
             Plaintiff,

                          v.                          Judge Andrew L. Carter, Jr.

THE BOSTON CONSULTING GROUP, INC.
and De BEERS UK LIMITED,

             Defendants.


     DECLARATION OF JOSHUA D. CALABRO IN SUPPORT OF DEFENDANT DE
              BEERS UK LIMITED’S REPLY IN SUPPORT OF ITS
                    RULE 12(B)(6) MOTION TO DISMISS


        I, Josh Calabro, hereby declare as follows:

1.      I am an attorney at the law firm of Venable LLP, and I am admitted to practice in the

United States District Court for the Southern District of New York. I am an attorney of record

for Defendant De Beers UK Limited (“De Beers”) in this matter, and I submit this declaration in

support of De Beers’s reply in support of its Rule 12(b)(6) motion to dismiss. The facts

contained in this declaration are based upon my personal knowledge.

2.      Attached as Exhibit G is a true and correct copy of Moinet, A., et al., Blockchain based

trust & authentication for decentralized sensor networks, arXiv:1706.01730v1 [cs.CR] 6 Jun.

2017.

3.      Attached as Exhibit H is a true and correct copy of excerpts from the Wayback

Machine’s December 2017 capture of https://en.bitcoin.it/wiki/Full_node (last accessed

November 9, 2020).
         Case 1:20-cv-02285-ALC Document 49 Filed 11/16/20 Page 2 of 3




4.     I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief.


       Dated: November 16, 2020

                                                     By: /s/Joshua D. Calabro
                                                     Joshua D. Calabro




                                                2
          Case 1:20-cv-02285-ALC Document 49 Filed 11/16/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, a copy of the foregoing will be served on

counsel of record for all parties via ECF.



                                              /s/ Joshua D. Calabro
                                              Joshua D. Calabro




                                               3
